SELECTED CAPITAL PRESERVATION TRUST 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 November 29, 2011 U.S. Securities and Exchange Commission Please disregard filings with accession numbers 0000818869-11-000017, with CIK number 0000818869 and 0001084060-11-000017, with CIK number 0000818869, for Selected Capital Preservation Trust. Both filingsincluded incorrect attachments on November 29, 2011. Sincerely, /S/ Douglas A.Haines Douglas A.Haines Principal Financial Officer Date: November 29, 2011
